Citation Nr: 0523785	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation for the cause of the 
veteran's death under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1970.  
He died in June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and March 2002 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant appeared at a local hearing in June 2001 and 
September 2003.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board notes that compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board observes that the veteran died two days after 
receiving treatment at a VA facility.  The veteran's wife has 
claimed that the lack of medical care provided by VA caused 
the veteran's death.  To date, there has been no opinion 
rendered as to whether treatment received at the VA facility, 
or lack thereof, caused the veteran's death.  Under the 
circumstances of this case, the Board believes a medical 
opinion is necessary.

With regard to the appellant's claim for the cause of the 
veteran's death, the Board notes that there has been no 
Veterans Claims Assistance Act of 2000 (VCAA) notice supplied 
by the RO.  The Board also finds the VCAA notice as it 
relates to the claim for compensation under 38 U.S.C. § 1151 
is insufficient.  In the past, the Board would attempt to 
cure such defects by sending a VCAA letter to the veteran 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision was invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). Therefore, the case must be returned 
to the RO for issuance of a VCAA letter.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA notice lette as 
to both issues on appeal.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 
38 C.F.R. § 3.159(b)(1), including notice 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in her possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 
16 Vet.App. 370 (2002).

2.  The RO should forward the veteran's 
claims folder to an appropriate examiner 
to determine if the appellant would be 
entitled to compensation under the 
provisions of 38 U.S.C. 1151.  It is 
requested that the examiner provide 
answers to the following:

(a)  The degree of medical probability 
that the veteran's death was the result 
of treatment, or failure to treat, at the 
Dallas VAMC beginning in 1999.

(b)  If the examiner believes that death 
arose out treatment, or lack thereof, 
offer an opinion as to whether the 
veteran's death was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in the treatment, or failure to treat, 
the veteran. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
If any of the claims remain denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




